Exhibit 10.1
Execution Copy
EMPLOYMENT AGREEMENT
          AGREEMENT, dated as of September 11, 2006 (the “Agreement”), between
Altivity Packaging, LLC (the “Company”), and Donald Sturdivant (the
“Executive”).
          WHEREAS, the Company desires that the Executive serve the Company as
its Executive Vice President on the terms and conditions set forth herein.
          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein and for other good and valuable consideration, the parties agree as
follows:
          1. Employment, Duties and Agreements.
          (a) The Company hereby agrees to employ the Executive as its Executive
Vice President, and the Executive hereby accepts such position and agrees to
serve the Company in such capacity during the employment period fixed by
Section 3 hereof (the “Employment Period”). The Executive shall have such duties
and responsibilities as are consistent with the Executive’s position and as may
be assigned by the Company from time to time. During the Employment Period, the
Executive shall be subject to, and shall act in accordance with, all reasonable
instructions and directions and all applicable policies and rules of the
Company.
          (b) During the Employment Period, excluding any periods of vacation
and sick leave to which the Executive is entitled, the Executive shall devote
his full working time, energy and attention to the performance of his duties and
responsibilities hereunder and shall faithfully and diligently endeavor to
promote the business and best interests of the Company.
          (c) During the Employment Period, the Executive may not, without the
prior written consent of the Company, directly or indirectly, operate,
participate in the management, operations or control of, or act as an executive,
officer, consultant, agent or representative of, any type of business or service
(other than as an executive of the Company), provided that it shall not be a
violation of the foregoing for the Executive to manage his personal, financial
and legal affairs so long as such activities do not interfere with the
performance of his duties and responsibilities to the Company as provided
hereunder.
          2. Compensation.
          (a) As compensation for the agreements made by the Executive herein
and the performance by the Executive of his obligations hereunder, during the
Employment Period, the Company shall pay the Executive, pursuant to the
Company’s normal and customary payroll procedures, a base salary at the rate of
$450,000 per annum, (the “Base Salary”).
          (b) In addition to the Base Salary, during the Employment Period, the
Executive shall be eligible to participate in the annual incentive plan (the
“AIP”) established and approved by the Company’s Board of Directors (the
“Board”) and, pursuant to the AIP, the Executive may earn an annual bonus (the
“Annual Bonus”) in each fiscal year during the Employment Period, with a target
Annual Bonus of 75% of Base Salary up to a maximum of 150% of Base Salary, based
on the achievement of

 



--------------------------------------------------------------------------------



 



annual performance objectives as set forth in the AIP; provided that the Annual
Bonus with respect to fiscal year 2006 shall be at least $126,562.50 and the
Annual Bonus with respect to fiscal year 2007 shall be at least $168,750.00; and
provided, further, that the Executive’s entitlement to an Annual Bonus shall be
subject in all cases to the Executive’s employment with the Company through the
applicable payment date for any such Annual Bonus.
          (c) As soon as practicable after the Effective Date, the Company will
pay the Executive a signing bonus of $125,000 (the “Signing Bonus”); provided
that in the event the Executive terminates his employment with the Company for
any reason, or the Executive’s employment is terminated for Cause (as provided
herein) within the two-year period following the Effective Date, the Executive
agrees to repay, on the date of such termination, the entire amount of the
Signing Bonus in immediately available funds (“Clawback”). The Company reserves
the right to offset the Executive’s obligation to repay all or a portion of the
Signing Bonus as provided in the preceding sentence against any amounts due to
the Executive from the Company; provided that such offset shall not be the sole
remedy of the Company in enforcing the Clawback.
          (d) As soon as practicable after the Effective Date, the Company will
grant the Executive options (the “Options”) to purchase 315,000 membership units
of the Company (the “Units”) at an exercise price of $10 per Unit. The specific
terms and conditions governing all aspects of the Options shall be provided in
separate grant agreements and any relevant plan documents (collectively, the
“Option Agreements”). The Options shall be comprised of the following two
tranches: (1) 66.67% of the Options (the “Time-Based Options”) will vest and
become exercisable in equal annual installments of 20% over a five-year period,
subject to the Executive’s continued employment with the Company through the
applicable vesting date and (2) 33.33% of the stock options (the
“Performance-Based Options”) will vest and become exercisable only upon the
achievement by the Company of the following performance targets, in each case,
subject to the Executive’s continued employment with the Company through the
applicable vesting date: (A) 50% of the Performance-Based Options will vest upon
the occurrence of any liquidity event in connection with which TPG Partners IV,
L.P. and TPG Partners V, L.P. (together, “TPG”) realize a multiple of money
(“MoM”) of at least 2.0x its initial investment in the Company, as determined by
the Board in good faith against a pre-determined specific measurement, and
(B) the remaining 50% of the Performance-Based Options will vest upon the
occurrence of any liquidity event in connection with which TPG realizes an MoM
of at least 3.0x its initial investment in the Company, as determined by the
Board in good faith against a pre-determined specific measurement.
          Notwithstanding the foregoing, in the event the Company terminates the
Executive’s employment without Cause (as defined in Section 3 below) within the
two-year period following a Change of Control (as defined in the applicable
Option Agreement) the unvested portion of the Time-Based Options shall become
immediately exercisable. Upon any termination of the Executive’s employment, any
Options that are not vested and exercisable as of such termination and that do
not become vested and exercisable as a result of such termination shall
automatically expire on the Date of Termination (as defined in Section 4 below).
Any Options that have become vested and exercisable as of (or that become
exercisable as a result of) the Date of Termination shall expire on the earlier
of (i) ninety (90) days after the date the Executive’s employment is terminated
for any reason other than Cause, death or Disability; (ii) one year after the
date the Executive’s employment is terminated by reason of death or Disability;
(iii) the commencement of business on the date the Executive’s employment is
terminated for Cause; or (iv) the seventh anniversary of the grant date. All
Options that are outstanding as of the seventh anniversary of the grant date
will expire on such date.

2



--------------------------------------------------------------------------------



 



          (e) On or before January 31, 2007 the Executive will be permitted to
invest up to four hundred and fifty thousand ($450,000) to purchase Units of the
Company at a price of $10 per Unit.
          (f) The purchase of any Units upon the exercise of the Options, or any
other purchase or issuance of Units contemplated by this Agreement, will be
subject to the Executive’s execution of a Management Stockholders’ Agreement for
the Company in such form as provided by the Company (the “Management
Stockholders’ Agreement” and, together with the Option Agreements, the “Equity
Agreements”) for the Company, which will include, among other things, (1)
restrictions on transfer of the Units and call rights by the Company,
(2) certain drag-along and tag-along rights and obligations, (3) certain lock-up
rights in connection with any underwritten public offering of equity securities
of the Company or any affiliate and (4) that Executive make such representations
and execute such documents as the Company determines are reasonably necessary or
appropriate to comply with any applicable securities or tax law requirements, to
qualify for any exemption from any applicable securities laws or to ensure
Executive’s compliance with his obligations under the Management Stockholders’
Agreement.
          (g) During the Employment Period: (i) except as specifically provided
herein, the Executive shall be entitled to participate in all savings and
retirement plans, practices, policies and programs of the Company which are made
available generally to other executive officers of the Company, and (ii) except
as specifically provided herein, the Executive and/or the Executive’s family, as
the case may be, shall be eligible for participation in, and shall receive all
benefits under, all welfare benefit plans, practices, policies and programs
(including the Company’s disability plan) provided by the Company which are made
available generally to other executive officers of the Company (for the
avoidance of doubt, such plans, practices, policies or programs shall not
include any plan, practice, policy or program which provides benefits in the
nature of severance or continuation pay).
          (h) The Company shall reimburse the Executive for all reasonable
business expenses upon the presentation of statements of such expenses in
accordance with the Company’s policies and procedures now in force or as such
policies and procedures may be modified with respect to all senior executive
officers of the Company.
          (i) The Company shall, within 30 days after the Effective Date,
reimburse the Executive for the Executive’s reasonable moving expenses and other
miscellaneous costs in relocating his primary residence to the Chicago, Illinois
area. In addition, the Company shall reimburse the Executive for reasonable
travel expenses incurred in moving himself and his immediate family to the
Chicago, Illinois area. The Company shall not, unless the Executive receives the
Company’s prior written approval, be obligated to reimburse the Executive for
relocation and related expenses in excess of $7,500 in the aggregate.
          3. Employment Period.
          The Employment Period shall commence on August 16, 2006 (the
“Effective Date”) and shall terminate on the first anniversary of the Effective
Date, provided that on the first anniversary of the Effective Date and on each
anniversary thereafter, the Employment Period shall automatically be extended
for additional one-year periods unless either party provides the other party
with notice of non-renewal at least sixty days before any such anniversary (the
anniversary date on which the Employment Period terminates shall be referred to
herein as the “Scheduled Termination Date”). Notwithstanding the foregoing, the
Executive’s employment hereunder may be terminated during the Employment Period

3



--------------------------------------------------------------------------------



 



prior to the Scheduled Termination Date upon the earliest to occur of any one of
the following events (at which time the Employment Period shall be terminated):
          (a) Death. The Executive’s employment hereunder shall terminate upon
his death.
          (b) Disability. The Company shall be entitled to terminate the
Executive’s employment hereunder for “Disability” if, as a result of the
Executive’s incapacity due to physical or mental illness or injury, the
Executive (i) shall become eligible to receive a benefit under the Company’s
long-term disability plan applicable to the Executive, or (ii) if no such
long-term disability plan is applicable to the Executive, the Executive shall
have been unable to perform his duties hereunder for a period of ninety
(90) consecutive days or a period of ninety (90) days in any one hundred eighty
(180) day period.
          (c) Cause. The Company may terminate the Executive’s employment
hereunder for Cause. For purposes of this Agreement, the term “Cause” shall
mean: (i) a material breach by the Executive of this Agreement; (ii) the failure
by the Executive to reasonably and substantially perform his duties hereunder
(other than as a result of physical or mental illness or injury); (iii) the
Executive’s willful misconduct or gross negligence which is materially injurious
to the Company or an affiliate of the Company; or (iv) the commission by the
Executive of a felony or other serious crime involving moral turpitude. In the
case of clauses (i) and (ii) above, the Company shall provide notice to the
Executive indicating in reasonable detail the events or circumstances that it
believes constitute Cause hereunder and, if such breach or failure is reasonably
susceptible to cure, provide the Executive with a reasonable period of time (not
to exceed thirty (30) days) to cure such breach or failure. If, subsequent to
the Executive’s termination of employment hereunder for other than Cause, it is
determined in good faith by the Board that the Executive’s employment could have
been terminated for Cause, the Executive’s employment shall, at the election of
the Board, be deemed to have been terminated for Cause retroactively to the date
the events giving rise to Cause occurred.
          (d) Without Cause. The Company may terminate the Executive’s
employment hereunder during the Employment Period without Cause.
          (e) Voluntarily. The Executive may voluntarily terminate his
employment hereunder, provided that the Executive provides the Company with
notice of his intent to terminate his employment at least 60 days in advance of
the Date of Termination (as defined in Section 4 below).
          4. Termination Procedure.
          (a) Notice of Termination. Any termination of the Executive’s
employment by the Company or by the Executive during the Employment Period
(other than a termination on account of the death of Executive) shall be
communicated by written “Notice of Termination” to the other party hereto in
accordance with Section 11(a).
          (b) Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death,
(ii) if the Executive’s employment is terminated pursuant to Section 3(b), on
the date the Executive receives Notice of Termination from the Company, (iii) if
the Executive voluntarily terminates his employment, the date specified in the
notice given pursuant to Section 3(e) herein which shall not be less than
60 days after the Notice of Termination, and (iv) if the Executive’s employment
is terminated for any other reason, the date on which a Notice of

4



--------------------------------------------------------------------------------



 



Termination is given or any later date (within thirty (30) days, or any
alternative time period agreed upon by the parties, after the giving of such
notice) set forth in such Notice of Termination.
          5. Termination Payments.
          (a) Without Cause. If the Executive’s employment is terminated during
the Employment Period by the Company without Cause, the Company shall pay the
Executive (i) within thirty (30) days following the Date of Termination, the
Executive’s accrued but unused vacation and Base Salary through the Date of
Termination (to the extent not theretofore paid) (the “Accrued Benefits”) and
(ii) for a period of eighteen (18) months following the Date of Termination, the
Executive’s Base Salary at the rate in effect as of the Date of Termination,
with such Base Salary to be paid in equal installments over such period in
accordance with the Company’s normal payroll practices. In addition, in the
event the Executive’s employment is terminated during the Employment Period by
the Company without Cause, and such termination occurs on or after the first day
of the fourth quarter of the then-current fiscal year, the Executive shall be
entitled to receive the product of (i) the Annual Bonus for such fiscal year
that the Executive would have received had the Executive remained employed with
the Company, if any, based upon achievement of performance objectives to the
date of such termination and (ii) a fraction, the numerator of which is the
number of full months the Executive was employed with the Company in such fiscal
year and the denominator of which is 12 (such payment, if any, the “Pro Rata
Bonus”). The Pro Rata Bonus, if any, shall be paid to the Executive on the date
that annual bonuses under the AIP are otherwise paid to participants in the AIP
who continue to be employed by the Company. For the one year period commencing
on the day after Executive’s Date of Termination, the Company shall continue to
provide medical benefits to Executive which are substantially similar to those
provided generally to executive officers of the Company pursuant to such medical
plan as may be in effect from time to time as if Executive’s employment had not
been terminated; provided, however, that if the Executive becomes re-employed
with another employer and is eligible to receive medical or other welfare
benefits under another employer provided plan, the corresponding medical and
other welfare benefits described herein shall be terminated. The Executive shall
promptly notify the Company of any changes in his medical benefits coverage. The
payments and benefits provided under this Section 5(a) are subject to and
conditioned upon the Executive executing a valid general release and waiver (in
the form reasonably acceptable to the Company), waiving all claims the Executive
may have against the Company, its successors, assigns, affiliates, executives,
officers and directors, and such waiver becoming effective, and the payments and
benefits are subject to and conditioned upon the Executive’s compliance with the
Restrictive Covenants provided in Sections 7 and 8 hereof. For the avoidance of
doubt, upon a termination of the Employment Period without Cause, the Executive
shall not be entitled to any other compensation or benefits not expressly
provided for in this section, regardless of the time that would otherwise remain
in the Employment Period had the Employment Period not been terminated without
Cause. Except as provided in this Section 5(a), or pursuant to Sections 2(c) or
2(d) if applicable, and except for any vested benefits under any tax qualified
pension plans of the Company, and continuation of health insurance benefits on
the terms and to the extent required by Section 4980B of the Internal Revenue
Code of 1986 and Section 601 of the Employee Retirement Income Security Act of
1974, as amended (which provisions are commonly known as “COBRA”), the Company
shall have no additional obligations under this Agreement.
          (b) Cause or Voluntarily. If the Executive’s employment is terminated
during the Employment Period by the Company for Cause or voluntarily by the
Executive, the Company shall pay the Executive within thirty (30) days following
the Date of Termination the Accrued Benefits. Except as provided in this Section
5(b) and except for any vested benefits under any tax qualified pension plans of

5



--------------------------------------------------------------------------------



 



the Company, and continuation of health insurance benefits on the terms and to
the extent required by COBRA, the Company shall have no additional obligations
under this Agreement.
          (c) Disability or Death. If the Executive’s employment is terminated
during the Employment Period as a result of the Executive’s death or Disability,
the Company shall pay the Executive or the Executive’s estate, as the case may
be, within thirty (30) days following the Date of Termination: (i) the Accrued
Benefits; and (ii) any Annual Bonus earned by the Executive in respect of the
Company’s fiscal year ending immediately prior to the Date of Termination but
not yet paid. Except as provided in this Section 5(c) and except for any vested
benefits under any tax qualified pension plans of the Company, and continuation
of health insurance benefits on the terms and to the extent required by COBRA,
the Company shall have no additional obligations under this Agreement.
          6. Legal Fees; Officers’ Liability Insurance.
          (a) In the event of any contest or dispute between the Company and the
Executive with respect to this Agreement or the Executive’s employment
hereunder, each of the parties shall be responsible for its respective legal
fees and expenses.
          (b) During the Employment Period, the Executive shall be entitled to
the same officers’ liability insurance coverage that the Company provides
generally to its other officers, as may be amended from time to time for such
directors and officers.
          (c) Contingent upon the Executive’s compliance with the requirements
of Section 10 hereof, in the event that the Executive becomes the subject of an
action or proceeding brought by Graphic Packaging International, Inc. (“Graphic
Packaging”) arising out of his employment with the Company, the Company agrees
to reimburse the Executive for all reasonable legal fees and expenses incurred
in connection with the Executive’s defense of any such action or proceeding,
within 30 days of submission of evidence by the Executive of any such expenses
incurred. The Executive agrees to promptly notify the Company if any actions or
proceedings are threatened or brought against him with respect to his entering
into this Agreement or commencing employment with the Company, consult with the
Company with respect to his response to any such action or proceeding and take
all reasonable steps that the Company requests to defend any such action or
proceeding. The provisions of this Section 6(c) shall not apply, and the
Executive shall repay to the Company any legal fees and expenses reimbursed by
the Company pursuant to any action brought by Graphic Packaging against the
Executive and/or the Company, in the event the Executive breaches or has
breached his obligations under Section 10 hereof.
          7. Non-Solicitation.
          During the Employment Period and for one (1) year thereafter, the
Executive hereby agrees not to, directly or indirectly, solicit or hire or
assist any other person or entity in soliciting or hiring any employee of the
Company or any of its affiliates to perform services for any entity (other than
the Company or its affiliates), or attempt to induce any such employee to leave
the employ of the Company or its affiliates, or solicit, hire or engage on
behalf of himself or any other Person (as defined below) any employee of the
Company or anyone who was employed by the Company during the six-month period
preceding such hiring or engagement.

6



--------------------------------------------------------------------------------



 



          8. Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement.
          (a) The Executive hereby agrees that, during the Employment Period and
thereafter, he will hold in strict confidence any proprietary or Confidential
Information related to the Company and its affiliates. For purposes of this
Agreement, the term “Confidential Information” shall mean all information of the
Company or any of its affiliates (in whatever form) which is not generally known
to the public, including without limitation any inventions, processes, methods
of distribution, customer lists or customers’ or trade secrets.
          (b) The Executive and the Company agree that the Company would likely
suffer significant harm from the Executive’s competing with the Company during
the Employment Period and for some period of time thereafter. Accordingly, the
Executive agrees that he will not, during the Employment Period and for a period
of one year following the termination of the Employment Period, directly or
indirectly, become employed by, engage in business with, serve as an agent or
consultant to, become a partner, member, principal, stockholder or other owner
(other than a holder of less than 1% of the outstanding voting shares of any
publicly held company) of, or otherwise perform services relating to the
manufacture, conversion and distribution of packaging materials, labels and
lamination or otherwise engage in the consumer packaging industry in any product
line produced or sold by the Company at the time of the termination (the
“Business”) for any Person (whether or not for compensation). For purposes of
this Section 8(b), the term “Person” shall mean any individual, partnership,
corporation, limited liability company, unincorporated organization, trust or
joint venture, or a governmental agency or political subdivision thereof that is
engaged in, or otherwise competes or has a reasonable potential for competing
with the Company, anywhere in which the Company or its affiliates engage in or
intend to engage in the Business or where the Company or its affiliates’
customers are located.
          (c) The Executive hereby agrees that, upon the termination of the
Employment Period, he shall not take, without the prior written consent of the
Company, any drawing, blueprint, specification or other document (in whatever
form) of the Company or its affiliates, which is of a confidential nature
relating to the Company or its affiliates, or, without limitation, relating to
its or their methods of distribution, or any description of any formulas or
secret processes and will return any such information (in whatever form) then in
his possession.
          (d) The Executive hereby agrees not to defame or disparage the
Company, its affiliates and their officers, directors, members or executives.
The Executive hereby agrees to cooperate with the Company in refuting any
defamatory or disparaging remarks by any third party made in respect of the
Company or its affiliates or their directors, members, officers or executives.
          9. Injunctive Relief.
          It is impossible to measure in money the damages that will accrue to
the Company in the event that the Executive breaches any of the restrictive
covenants provided in Sections 7 and 8 hereof. In the event that the Executive
breaches any such restrictive covenant, the Company shall be entitled to an
injunction restraining the Executive from violating such restrictive covenant
(without posting any bond). If the Company shall institute any action or
proceeding to enforce any such restrictive covenant, the Executive hereby waives
the claim or defense that the Company has an adequate remedy at law and agrees
not to assert in any such action or proceeding the claim or defense that the
Company has an adequate remedy at law. The foregoing shall not prejudice the
Company’s right to require the Executive to account for and pay over to the
Company, and the Executive hereby agrees to account for and pay over, the
compensation, profits, monies, accruals or other benefits derived or received by
the Executive as a

7



--------------------------------------------------------------------------------



 



result of any transaction constituting a breach of any of the restrictive
covenants provided in Sections 7 and 8 hereof.
          10. Representations.
          (a) The parties hereto hereby represent that they each have the
authority to enter into this Agreement, and the Executive hereby represents to
the Company that the execution of, and performance of duties under, this
Agreement shall not constitute a breach of or otherwise violate any other
agreement to which the Executive is a party.
          (b) The Executive hereby represents to the Company that he will not
utilize or disclose any confidential information obtained by the Executive in
connection with any former employment with respect to his duties and
responsibilities hereunder.
          11. Miscellaneous.
          (a) Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and shall be deemed to be
given when delivered personally or four days after it is mailed by registered or
certified mail, postage prepaid, return receipt requested or one day after it is
sent by a reputable overnight courier service and, in each case, addressed as
follows (or if it is sent through any other method agreed upon by the parties):
If to the Company:
Altivity Packaging, LLC
450 E. North Avenue
Carol Stream, IL 60188
Attn: General Counsel
with a copy to:
Robert J. Raymond
Cleary, Gottlieb, Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
If to the Executive:
Donald Sturdivant
12 Rachel Way
Bedford, N.H.03110
or to such other address as any party hereto may designate by notice to the
others.
          (b) This Agreement shall constitute the entire agreement among the
parties hereto with respect to the Executive’s employment hereunder, and
supersedes and is in full substitution for any

8



--------------------------------------------------------------------------------



 



and all prior understandings or agreements with respect to the Executive’s
employment (it being understood that the Options and Units shall be governed by
the relevant Equity Agreements).
          (c) This Agreement may be amended only by an instrument in writing
signed by the parties hereto, and any provision hereof may be waived only by an
instrument in writing signed by the party or parties against whom or which
enforcement of such waiver is sought. The failure of any party hereto at any
time to require the performance by any other party hereto of any provision
hereof shall in no way affect the full right to require such performance at any
time thereafter, nor shall the waiver by any party hereto of a breach of any
provision hereof be taken or held to be a waiver of any succeeding breach of
such provision or a waiver of the provision itself or a waiver of any other
provision of this Agreement.
          (d) The parties hereto acknowledge and agree that each party has
reviewed and negotiated the terms and provisions of this Agreement and has had
the opportunity to contribute to its revision. Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement. Rather, the
terms of this Agreement shall be construed fairly as to both parties hereto and
not in favor or against either party.
          (e) (i) This Agreement is binding on and is for the benefit of the
parties hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. Neither this Agreement nor any
right or obligation hereunder may be assigned by the Executive.
          (ii) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume this
Agreement in the same manner and to the same extent that the Company would have
been required to perform it if no such succession had taken place. As used in
the Agreement, “the Company” shall mean both the Company as defined above and
any such successor that assumes this Agreement, by operation of law or
otherwise.
          (f) Any provision of this Agreement (or portion thereof) which is
deemed invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable. No waiver of any
provision or violation of this Agreement by the Company shall be implied by the
Company’s forbearance or failure to take action.
          (g) The Company may withhold from any amounts payable to the Executive
hereunder all federal, state, city or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation, (it being understood, that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).
          (h) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without reference to its principles of
conflicts of law.
          (i) This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument. A facsimile of a signature shall be deemed to be and have the
effect of an original signature.

9



--------------------------------------------------------------------------------



 



          (j) The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

         
 
  Altivity Packaging, LLC    
 
       
 
       
 
  /s/  GEORGE V. BAYLY    
 
 
 
Name:    
 
  Title:    
 
       
 
       
 
  /s/  DONALD STURDIVANT    
 
 
 
Donald Sturdivant    

10